Citation Nr: 0101702	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  95-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected restless leg syndrome of the 
right leg, on appeal from the initial grant of service 
connection.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected restless leg syndrome of the 
left leg, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to January 
1957.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to special 
monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  

In January 1999, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

The Board granted entitlement to service connection for 
restless leg syndrome and remanded the claim of entitlement 
to special monthly pension based on the need for regular aid 
and attendance or by reason of being housebound to the RO for 
further development in April 1999.    

In May 1999, the RO implemented the Board's grant of 
entitlement to service connection for restless leg syndrome, 
evaluated as noncompensable, effective from September 15, 
1993.  Separate 30 percent ratings were assigned for restless 
leg syndrome of the right and left legs in March 2000, 
effective from September 15, 1993.


FINDINGS OF FACT

1.  In January 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wanted to withdraw his appeal concerning the 
claim of entitlement to special monthly pension based on the 
need for regular aid and attendance or by reason of being 
housebound.

2.  In January 2001, before a timely substantive appeal was 
filed, the Board received notification from the veteran that 
he wanted to withdraw his notice of disagreement concerning 
the claims of entitlement to higher ratings for restless leg 
syndrome of the right and left legs.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant of the claim of entitlement to special monthly 
pension based on the need for regular aid and attendance or 
by reason of being housebound have been met.  38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2000).

2.  The criteria for withdrawal of a notice of disagreement 
by the appellant of the claims of entitlement to disability 
ratings in excess of 30 percent for service-connected 
restless leg syndrome of the right and left legs, on appeal 
from the initial grants of service connection, have been met.  
38 C.F.R. §§ 20.200, 20.201, 20.204(a), (c) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In May 1997, the RO denied entitlement to special monthly 
pension based on the need for regular aid and attendance or 
by reason of being housebound.  Later that month, the veteran 
submitted a notice of disagreement (NOD) with the RO's 
decision.  A statement of the case was issued in July 1997, 
and the veteran submitted a substantive appeal to the RO in 
August 1997.  The Board remanded the case to the RO for 
further development in April 1999.  

In April 1999, the Board also granted the veteran entitlement 
to service connection for restless leg syndrome.  The RO 
implemented the Board's decision by means of a May 1999 
rating decision and assigned a noncompensable disability 
rating for restless leg syndrome, effective from September 
15, 1993.  In June 1999, the veteran submitted a notice of 
disagreement to the RO concerning this decision.  

In May 1999, the veteran submitted a signed statement to the 
RO indicating that he wished to "drop my housebound case."  
His representative further stated in a May 1999 letter that 
the veteran was requesting that his claim for special monthly 
pension based on the need for regular aid and attendance or 
by reason of being housebound be withdrawn.  In a Statement 
in Support of Claim received at the RO in June 1999, the 
veteran reported that he submitted a statement in May 1999 
through his representative to have his special monthly 
pension claim withdrawn; however, he now wanted to have the 
issue reinstated.

The RO again denied entitlement to special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound in March 2000.  Several other claims were 
granted, including service connection for post traumatic 
stress disorder, a 30 percent disability rating for restless 
leg syndrome of the right leg, a 30 percent disability rating 
for restless leg syndrome of the left leg, entitlement to a 
total disability rating based upon individual 
unemployability, entitlement to special monthly compensation, 
and entitlement to Dependents' Educational Assistance.  In a 
written statement received at the RO in July 2000, the 
veteran stated that he was completely satisfied with the RO's 
findings with the exception of the disability ratings 
assigned for his service-connected restless leg syndrome.  
However, in a signed statement received at the Board in 
January 2001, he stated that he was satisfied with VA's 
decisions and did not want to pursue any more compensation.  
His representative clarified that the veteran was withdrawing 
the claims for special monthly pension and for higher ratings 
for restless leg syndrome.  It was noted that it was not the 
veteran's intention for file an NOD with the July 2000 RO 
decision.


II.  Legal analysis

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement may 
be withdrawn in writing before a timely substantive appeal is 
filed.  See 38 C.F.R. §§ 20.201, 20.204(a) (2000).  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§§ 20.202, 20.204(b) (2000).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw either a notice of 
disagreement or substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

In a signed statement received at the Board in January 2001, 
the veteran stated that he did not want to pursue any more 
compensation, and his representative clarified that the 
veteran was withdrawing the claims for special monthly 
pension and for higher ratings for restless leg syndrome.  
This is sufficient to withdraw the pending issues on appeal.  
The veteran has withdrawn his substantive appeal concerning 
the claim for special monthly pension and his notice of 
disagreement concerning  the claims for higher ratings for 
restless leg syndrome.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The veteran having withdrawn his appeal, the claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound 
is dismissed.

The veteran having withdrawn his notice of disagreement, the 
claim of entitlement to a disability rating in excess of 30 
percent for service-connected restless leg syndrome of the 
right leg, on appeal from the initial grant of service 
connection, is dismissed.

The veteran having withdrawn his notice of disagreement, the 
claim of entitlement to a disability rating in excess of 30 
percent for service-connected restless leg syndrome of the 
left leg, on appeal from the initial grant of service 
connection, is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



